Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 1 of 14   PageID #: 11181



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   UNITED STATES OF AMERICA,               CR NO. 13-00860-03 LEK

                    Plaintiff,

         vs.

   OPHERRO JONES (03),

                    Defendant.


            ORDER DENYING DEFENDANT’S: MOTION FOR IMMEDIATE
              RELEASE DUE TO CORONA VIRUS; AND MOTION FOR
        SENTENCE REDUCTION AND OR 18 U.S.C. § 3582(c)(1)(A)(i)

               Defendant Opherro Jones (“Jones”), proceeding pro se,

  seeks immediate release pursuant to the Second Chance Act of

  2007, 18 U.S.C. § 3624(c)(1)(2).        [Def.’s Motion for Immediate

  Release Due to Corona Virus (“Motion”), filed 4/7/20 (dkt.

  no. 1287).]    Jones next filed his motion for sentence reduction.

  [Def.’s Motion for Sentence Reduction and or 18 U.S.C.

  § 3582(c)(1)(A)(i) (“Motion for Sentence Reduction”), filed

  4/17/20 (dkt. no. 1292).]       Plaintiff United States of America

  (“the Government”) filed its response to both motions.

  [Government’s Opp. to Def.’s Motion for Immediate Release Due to

  Coronavirus (“Response”), filed 4/21/20 (dkt. no. 1293).1]             Jones



        1The Government addresses both of Jones’ requests for
  release pursuant to the Second Chance Act and 18 U.S.C.
  § 3582(c)(i)(A)(1). See Response at 1 n.2.
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 2 of 14   PageID #: 11182



  filed his reply to the Response (“Reply”) on May 4, 2020.             [Dkt.

  no. 1299.]    In addition, on April 28, 2020, Jones filed a

  document titled “Motion for Immediate Release Due to Corona

  Virus COVID-19.”     [Dkt. no. 1294.]     Because it requests the same

  relief as the Motion and the Motion for Sentence Reduction,

  Jones’s April 28, 2020 filing is HEREBY CONSTRUED as a

  supplement to those motions.       The briefing schedule issued for

  the April 28, 2020 filing is therefore VACATED.           See Minute

  Order, filed 4/29/20 (dkt. no. 1295).

               For the reasons stated below, Jones’ Motion and Motion

  for Sentence Reduction are both HEREBY DENIED.

                                  BACKGROUND

               An eleven-count indictment was filed on September 12,

  2013 against Jones and seventeen other defendants.           [Dkt.

  no. 1.]    Jones entered a guilty plea on March 28, 2014 to

  Count 1 which charged him with Racketeering Conspiracy, in

  violation of 18 U.S.C. § 1962(d).         [Minutes, filed 3/28/14 (dkt.

  no. 243).]    On May 27, 2015, the Court sentenced him to 110

  months of imprisonment, to run consecutively to state sentences

  in Cr. No. 08-1-00263 and Cr. No. 07-1-1948, and three years of

  supervised release.      [Minutes, filed 5/27/15 (dkt. no. 913), at

  2.]   Currently, Jones is “a 45 years old man, . . . housed at

  Coleman II, a high security U.S. Penitentiary [(“USP”)], located



                                        2
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 3 of 14   PageID #: 11183



  in Sumterville, Florida, with a projected release date of

  August 25, 2023.”     See Response at 2.2

              Jones contends that he should be released because he

  is at a higher risk for severe illness should he contract

  COVID-19 because he suffers from chronic lung disease and asthma

  for which he is prescribed medication which he takes through an

  inhaler.    See Motion for Sentence Reduction at 1.         He asks that

  he be allowed to serve his remaining term of imprisonment in

  home confinement or that his remaining term of imprisonment be

  converted to a period of probation, to be served in addition to

  his three years of supervised release.         See id.

                                  DISCUSSION

  I.    18 U.S.C. § 3624

              The Government correctly points out that courts do not

  have authority under 18 U.S.C. § 3624 to place inmates in

  community confinement facilities or home confinement during the

  final portion of their sentences.         It is the Director of the

  Federal Bureau of Prisons (“BOP”) who shall do so under specific

  conditions:

              (c)   Prerelease custody.--

                    (1) In general.--The Director of the Bureau
                    of Prisons shall, to the extent practicable,
                    ensure that a prisoner serving a term of

        2Jones states that he is “currently scheduled to be
  released Feb-2023 but with Second Chance Act Sept-2022.” See
  Motion for Sentence Reduction at 1.
                                        3
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 4 of 14   PageID #: 11184



                    imprisonment spends a portion of the final
                    months of that term (not to exceed 12
                    months), under conditions that will afford
                    that prisoner a reasonable opportunity to
                    adjust to and prepare for the reentry of
                    that prisoner into the community. Such
                    conditions may include a community
                    correctional facility.

                    (2) Home confinement authority.--The
                    authority under this subsection may be used
                    to place a prisoner in home confinement for
                    the shorter of 10 percent of the term of
                    imprisonment of that prisoner or 6 months.
                    The Bureau of Prisons shall, to the extent
                    practicable, place prisoners with lower risk
                    levels and lower needs on home confinement
                    for the maximum amount of time permitted
                    under this paragraph.

                    (3) Assistance.--The United States
                    Probation System shall, to the extent
                    practicable, offer assistance to a prisoner
                    during prerelease custody under this
                    subsection.

                    (4) No limitations.--Nothing in this
                    subsection shall be construed to limit or
                    restrict the authority of the Director of
                    the Bureau of Prisons under section 3621.

  18 U.S.C. § 3624(c)(1)-(4).       Release from custody to home or

  community facility confinement is part of the federal sentence

  and not a release from imprisonment.         See United States v. Earl,

  729 F.3d 1064, 1068 (9th Cir. 2013) (“The BOP controlled the

  terms of his home confinement and, under 18 U.S.C. § 3624(c)(2),

  it had explicit authority to do so.”).         For this reason, the

  Motion is hereby DENIED.




                                        4
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 5 of 14   PageID #: 11185



  II.   18 U.S.C. § 3582(c)(1)(A)(i)

              Generally, courts have limited power to modify terms

  of imprisonment after a defendant has been sentenced.            See

  generally 18 U.S.C. § 3582.       As amended by the First Step Act,

  18 U.S.C. § 3582(c)(1)(A)(i) authorizes an exception to that

  general rule and permits modification of a sentence:

              (c) Modification of an imposed term of
              imprisonment.--The court may not modify a term of
              imprisonment once it has been imposed except
              that--

                    (1)   in any case--

                          (A) the court, upon motion of the
                          Director of the Bureau of Prisons, or
                          upon motion of the defendant after the
                          defendant has fully exhausted all
                          administrative rights to appeal a
                          failure of the Bureau of Prisons to
                          bring a motion on the defendant’s
                          behalf or the lapse of 30 days from the
                          receipt of such a request by the warden
                          of the defendant’s facility, whichever
                          is earlier, may reduce the term of
                          imprisonment (and may impose a term of
                          probation or supervised release with or
                          without conditions that does not exceed
                          the unserved portion of the original
                          term of imprisonment), after
                          considering the factors set forth in
                          section 3553(a) to the extent that they
                          are applicable, if it finds that--

                               (i) extraordinary and compelling
                               reasons warrant such a
                               reduction . . .

                               and that such a reduction is
                               consistent with applicable policy
                               statements issued by the
                               Sentencing Commission[.]

                                        5
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 6 of 14   PageID #: 11186




               Thus, Jones is required to demonstrate both exhaustion

  of administrative remedies and that “extraordinary and

  compelling reasons” exist to warrant sentence reduction.

        A.     Exhaustion

               Section 3582(c)(1)(A) imposes “a statutory exhaustion

  requirement” that “must be ‘strictly enforced.’”           United States

  v. Monzon, 99cr157 (DLC), 2020 WL 550220, at *2 (S.D.N.Y.

  Feb. 4, 2020) (alteration omitted) (quoting Theodoropoulos v.

  I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)).          This requirement,

  however, may be waived:

               However, as courts in this Circuit have held, the
               requirement of completing the administrative
               process may be waived “if one of the recognized
               exceptions to exhaustion applies.” United States
               v. Perez, No. 17-CR-513-3, 2020 WL 1546422, at *2
               (S.D.N.Y. Apr. 1, 2020); see also United States
               v. Colvin, No. 19-CR-179, 2020 WL 1613943, at *2
               (D. Conn. Apr. 2, 2020) (“[I]n light of the
               urgency of [d]efendant’s request, the likelihood
               that she cannot exhaust her administrative
               appeals during her remaining eleven days of
               imprisonment, and the potential for serious
               health consequences, the [c]ourt waives the
               exhaustion requirement of Section
               3582(c)(1)(A).”); United States v. Zukerman,
               No. 16-CR-194, 2020 WL 1659880, at *2 (S.D.N.Y.
               Apr. 3, 2020).

  United States v. McCarthy, CRIM. CASE NO. 3:17-CR-0230 (JCH),

  2020 WL 1698732, at *3 (D. Conn. Apr. 8, 2020) (alterations in

  McCarthy).




                                        6
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 7 of 14   PageID #: 11187



              The exhaustion requirement is therefore not absolute,

  but there must be a justification for waiving it:

                   “Even where exhaustion is seemingly mandated
              by statute . . . , the requirement is not
              absolute.” Washington v. Barr, 925 F.3d 109, 118
              (2d Cir. 2019). There are generally three bases
              for waiver of an exhaustion requirement. See
              Perez, 2020 WL 1546422, at *2 (discussing
              exceptions to statutory exhaustion in context of
              motion for compassionate release during COVID-19
              pandemic).

                   “First, exhaustion may be unnecessary where
              it would be futile, either because agency
              decisionmakers are biased or because the agency
              has already determined the issue.” Washington,
              925 F.3d at 118. “[U]ndue delay, if it in fact
              results in catastrophic health consequences,
              could make exhaustion futile.” Id. at 120.
              Second, “exhaustion may be unnecessary where the
              administrative process would be incapable of
              granting adequate relief,” including situations
              where “the relief the agency might provide could,
              because of undue delay, become inadequate.” Id.
              at 119-20. Third, “exhaustion may be unnecessary
              where pursuing agency review would subject
              plaintiffs to undue prejudice.” Id. at 119.

  Id. (alterations in McCarthy).

              The Court finds that exhaustion would be futile under

  the current circumstances of the COVID-19 pandemic.

              First, Jones has at least one risk factor for

  COVID-19, and the spread of COVID-19 in the United States -

  particularly in enclosed communities such as prisons and nursing

  homes - demonstrates that further delay may cause catastrophic

  health consequences, including death.         See New York v. Sullivan,

  906 F.2d 910, 918 (2d Cir. 1990) (holding that waiver was

                                        7
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 8 of 14   PageID #: 11188



  appropriate where “enforcement of the exhaustion requirement

  would cause the claimants irreparable injury” by risking

  “deteriorating health, and possibly even . . . death”).            To be

  clear, the COVID-19 crisis is unique.         It is not a matter of

  considering Jones’s risk of getting sick and receiving less than

  adequate medical care, it is the consideration that, even with

  BOP’s conscientiousness and care in mitigating the spread of

  COVID-19 in its facilities through cleaning and social

  distancing, it has been demonstrated that contracting COVID-19

  has a high likelihood of causing severe illness.

               Second, the Court finds that the administrative

  process is incapable of granting adequate relief.           Undue delay

  exists.

               Finally, the Court finds that Jones would be unduly

  prejudiced by delay since contracting COVID-19 would likely

  result in serious health consequences.

               The Court concludes that requiring Jones to exhaust

  administrative remedies under the circumstances presented

  renders exhaustion of the BOP administrative process futile,

  inadequate, and unduly prejudicial.         As one court succinctly put

  it, “[a]lthough [his] original release date may be far off, the

  threat of COVID-19 is at his doorstep.”         Zukerman, 2020 WL

  1659880, at *4.     Thus, waiver of the exhaustion requirement is

  justified.

                                        8
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 9 of 14   PageID #: 11189



        B.    Extraordinary and Compelling Reasons

              A sentence reduction is only permitted where there are

  “extraordinary and compelling reasons,” and if “such a reduction

  is consistent with applicable policy statement issued by the

  Sentencing Commission.”      § 3582(c)(1)(A)(i).

              Congress never defined the term “extraordinary
              and compelling reasons,” except to state that
              “[r]ehabilitation . . . alone” does not suffice.
              18 U.S.C. § 944(t) [sic]. Rather, Congress
              directed the Sentencing Commission to define the
              term. The Commission did so prior to the passage
              of the First Step Act, which amended section
              3852(c)(1)(A) to allow prisoners to directly
              petition courts for compassionate release and
              removed the BOP’s exclusive ‘gatekeeper’ role.
              See United States v. Rodriguez, No. 2:03-cr-
              00271, 2020 WL 1627331, at *2 (E.D. Pa. Apr. 1,
              2020).

  McCarthy, 2020 WL 1698732, at *4 (some alterations in McCarthy).

              The Sentencing Commission does indeed provide, in

  pertinent part, the requisite guidance:

              [T]he court may reduce a term of imprisonment
              (and may impose a term of supervised release with
              or without conditions that does not exceed the
              unserved portion of the original term of
              imprisonment) if, after considering the factors
              set forth in 18 U.S.C. § 3553(a), to the extent
              . . . applicable, the court determines that–

                    (1)(A) extraordinary and compelling reasons
                    warrant the reduction; . . .

                    (2) the defendant is not a danger to the
                    safety of any other person or to the
                    community, as provided in 18 U.S.C.
                    § 3142(g); and



                                        9
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 10 of 14   PageID #:
                                  11190


                 (3) the reduction is consistent with this
                 policy statement.

United States Sentencing Commission Guidelines Manual

(“U.S.S.G.”) § 1B1.13.      The Commission defined “extraordinary

and compelling” with three specific qualifying reasons in the

Application Notes to section 1B1.13.        The one applicable here

is:

           (A)   Medical Condition of the Defendant.

                 (i) The defendant is suffering from a
                 terminal illness (i.e., a serious and
                 advanced illness with an end of life
                 trajectory). A specific prognosis of life
                 expectancy . . . is not required. . . .

                 (ii) The defendant is-

                       (I) suffering from a serious physical
                       or medical condition . . .

                 that substantially diminishes the ability of
                 the defendant to provide self-care within
                 the environment of a correctional facility
                 and from which he or she is not expected to
                 recover.

U.S.S.G. § 1B1.13, cmt. n.1.

           Courts have found that an extraordinary and compelling

reason exists under certain situations:

           The defendant’s age and medical condition, taken
           in concert taken in concert with the COVID-19
           public health crisis, constitute an extraordinary
           and compelling reason to reduce McCarthy’s
           sentence. See United States v. Gonzalez, No. 18-
           CR-1536155, 2020 WL 1536155, at *3 [(E.D. Wash.
           Mar. 31, 2020)] (approving compassionate release
           where defendant “is in the most susceptible age
           category (over 60 years of age) and her COPD and

                                     10
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 11 of 14   PageID #:
                                  11191


           emphysema make her particularly vulnerable”);
           United States v. Hernandez, No. 18-CR-834, 2020
           WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020)
           (finding “extraordinary and compelling reasons”
           to reduce the defendant’s sentence due to
           defendant’s asthma and the “heightened medical
           risk presented to [the defendant] by the COVID-19
           pandemic”); Rodriguez, 2020 WL 1627331, at *2
           (granting compassionate release because for a
           diabetic inmate, “nothing could be more
           extraordinary and compelling than this
           pandemic”); United States v. Campagna, No. 16-CR-
           78-01, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27,
           2020) (“Defendant’s compromised immune system,
           taken in concert with the COVID-19 public health
           crisis, constitutes an extraordinary and
           compelling reason to modify to [sic] Defendant’s
           sentence on the grounds that he is suffering from
           a serious medical condition that substantially
           diminishes his ability to provide self-care
           within the environment of the RCC.”); Perez, 2020
           WL 1546422, at *2 (“Perez meets th[e] requirement
           [of Application Note 1(D)] as well, because he
           has weeks left on his sentence, is in weakened
           health, and faces the threat of a potentially
           fatal virus. The benefits of keeping him in
           prison for the remainder of his sentence are
           minimal, and the potential consequences of doing
           so are extraordinarily grave.”); see also United
           States v. Perez, No. 19-CR-297 (PAE), 2020 WL
           1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting
           bail application, pursuant to section 3142(i), of
           65-year-old defendant with COPD, in light of
           “unique confluence of serious health issues and
           other risk factors facing this defendant, . . .
           which place him at a substantially heightened
           risk of dangerous complications should [he]
           contract COVID-19”).

McCarthy, 2020 WL 1698732, at *5 (some alterations in McCarthy).

           Those at high risk for severe illness from COVID-19

are: people sixty-five years old or older; people living in a

nursing home or long-term care facility; and people of all ages


                                     11
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 12 of 14   PageID #:
                                  11192


with underlying medical conditions, including chronic lung

disease, serious heart conditions, diabetes, chronic kidney

disease undergoing dialysis, liver disease, or who are

immunocompromised.     Centers for Disease Control and Prevention

(“CDC”), Coronavirus Disease 2019, People Who Are At Higher

Risk, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited May 5,

2020).

           Based on the CDC criteria, Jones has not demonstrated

extraordinary and compelling reasons justifying his release

under section 3582(c)(1)(A) and section 1B1.13 of the Sentencing

Guidelines.    He is not sixty-five years old or older and, while

he is a male, does have a documented condition of asthma for

which he takes medication and is in prison where he must live in

close quarters similar to a nursing home, he does not suffer

from serious underlying medical conditions such as hypertension,

diabetes, liver disease or kidney failure which can

substantially increase risk of intensive care unit admission and

death if he contracts COVID-19.

           The Court recognizes that the vulnerability and fear

caused by the stress of the COVID-19 pandemic is particularly

felt by those, like Jones, who are in prison.          In addition,

COVID-19 is already within BOP’s walls.         The BOP itself reports



                                     12
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 13 of 14   PageID #:
                                  11193


the current status of its positive COVID-19 cases, including

deaths, is:

             The BOP has 140,369 federal inmates in BOP-
             managed institutions and 11,161 in community-
             based facilities. The BOP staff complement is
             approximately 36,000. There are 2646 federal
             inmates and 244 BOP staff who have confirmed
             positive test results for COVID-19 nationwide.
             Currently, 591 inmates and 278 staff have
             recovered. There have been 44 federal inmate
             deaths and 0 BOP staff member deaths attributed
             to COVID-19 disease.

Federal Bureau of Prisons, COVID-19 Cases,

https://www.bop.gov/coronavirus (last visited May 7, 2020)

(emphases in original).      Coleman II, where Jones is housed, does

not currently have any inmates or staff who are positive for

COVID-19.3    Id.

     C. Other Considerations

             The Court has concluded that an extraordinary and

compelling reason does not exist, and thus it need not address

the two other determinations for granting reduction of

imprisonment.




     3 BOP reports that the ten institutions that currently have
the most positive COVID-19 infections among inmates are:
Terminal Island Federal Correctional Institution (“FCI”), Lompoc
FCI, Fort Worth Federal Medical Center (“FMC”), Butner Medium I
FCI, Forrest City Low FCI, Chicago Metropolitan Correctional
Center (“MCC”), Elkton FCI, Lexington FMC, Yazoo City Low FCI,
and Oakdale I FCI. Federal Bureau of Prisons, COVID-19 Cases,
https://www.bop.gov/coronavirus (last visited May 7, 2020).
                                     13
Case 1:13-cr-00860-LEK Document 1302 Filed 05/11/20 Page 14 of 14   PageID #:
                                  11194


                                CONCLUSION

           For the foregoing reasons, Jones’s Motion for

Immediate Release Due to Corona Virus, filed April 7, 2020, and

Jones’s Motion for Sentence Reduction and or 18 U.S.C.

§ 3582(c)(1)(A)(i), filed April 17, 2020, are both HEREBY

DENIED.

           IT IS SO ORDERED.

           DATED AT HONOLULU, HAWAI`I, May 11, 2020.




USA VS. OPHERRO JONES; CR 13-00860-03 LEK; ORDER DENYING
DEENDANT'S: MOTION FOR IMMEDIATE RELEASE DUE TO CORONA VIRUS;
AND MOTION FOR SENTENCE REDUCTION AND OR 18 U.S.C. §
3582(c)(1)(A)(i)




                                     14
